ACCEPTED
                                                                                    12-14-00295-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                              2/27/2015 11:50:17 AM
                                                                                       CATHY LUSK
                                                                                             CLERK

                        IN THE COURT OF APPEALS

                   THE TWELFTH DISTRICT OF TEXAS                    FILED IN
                                                             12th COURT OF APPEALS
                                                                  TYLER, TEXAS
                                TYLER, TEXAS                 2/27/2015 11:50:17 AM
                                                                  CATHY S. LUSK
                                                                      Clerk


SHADONDRA JENKINS                                CASE NO. 12-14-00295

V.                                              TRIAL COURT NO

THE STATE OF TEXAS                                   CR 2013-0615


             APPEALED FROM THE 159TH DISTRICT COURT
                  OF ANGELINA COUNTY, TEXAS
           THE HONORABLE PAUL WHITE, JUDGE PRESIDING


                          MOTION TO WITHDRAW


TO THE HONORABLE COURT OF APPEALS;

      COMES NOW, John D. Reeves, court appointed attorney on appeal for

Shadondra Jenkins Appellant, and pursuant to Anders v. California, 386 U.S. 738

(1967). Johnson v. State, 885 S.W.2d 641 (Tex. App.-Waco 1994, and Stafford v.

State 813 S.W.2d 503 (Tex. Crim. App. 1999), files this Motion to Withdraw, and

for good cause shows this Honorable Court the following:

                                    I . FACTS

1. Appellant Shadondra Jenkins was indicted with a two count indictment for two

offenses of Injury to a Child on October 31, 2013.
2. Appellant Shadondra Jenkins waived arraignment for the each offense of Injury

to a Child on November 13, 2013 and entered a plea of not guilty.

3. Appellant, Shadondra Jenkins, signed a waiver of jury trial on April 14th, 2014

which was approved by the trial court.

4.    Appellant, Shadondra Jenkins, entered a plea of guilty to the indictment of

Injury to a Child, (two counts) on May 20th, 2014 and she received one hundred

and fourteen months in the ID-TDCJ on October 3, 2014.

5.     On October 14th, 2014an Order appointing John D. Reeves as appellate

counsel was entered by the trial court.

6. On October 9th, 2014 trial counsel filed a Notice of Appeal.

7.    The order for designation of records was signed by the trial court on October

24th, 2014 for the Clerk’s Record and the Reporter’s Record.

8.    On February 24th, 2015 counsel for Appeal counsel filed an Anders brief on

behalf of Appellant with this Honorable Court, and forwarded a copy of the brief to

appellant explaining her rights regarding pro se brief and Discretionary Review.

                                 II. ARGUMENT

9.    In accordance with the requirements of Anders v. California, 386 U.S. 738

(1967), and Johnson v. State, 885 S.W.2d 641 (Tex. App.-Waco 1994) counsel for

requests this Honorable Court to allow him to withdraw.
10.   Appellant’s address is:
                         Shadondra Jenkins
                         Marlin Unit
                         TDC # 01962913
                         2893 State Hwy 6
                         Marlin, Texas 76661

11. Counsel for Appellant has forwarded a copy of the Anders brief to Appellant

to Appellant.

12.   Good cause exists to relieve counsel, John D. Reeves, counsel for Appellant

from his representation of appellant Shadondra Jenkins. Specifically, counsel for

Appellant can find no arguable grounds to support an appeal and finds after a

thorough review of the record that any issue brought forth would be without merit

and frivolous.

                                 III.   PRAYER

WHEREFORE, PREMISES CONSIDERED, counsel for Appellant prays that this

Honorable Court grant his Motion to Withdraw without harm to the rights

guaranteed Shadondra Jenkins by the United States Constitution and the

Constitution of the State of Texas.

                                                 Respectfully Submitted,
                                                 /s/John D. Reeves
                                                 John D. Reeves
                                                 SBN # 16723000
                                                 1007 Grant Avenue
                                                 Lufkin, Texas 75901
                                                 Ph: (936) 632-1609
                                                 Fax: (936) 632-1640
                                                 Email: tessabellus@yahoo.com
                         CERTIFICATE OF SERVICE

I hereby certify that on the foregoing instrument was mailed by e-filing on this the

27th day of February 2015 to the following counsel and parties of record.

Mr. April Ayers-Perez                              /s/John D. Reeves
Angelina Asst. District Attorney                   _______________________
P.O. Box 908                                       John D. Reeves
Lufkin, Texas 75901

Shadondra Jenkins
TDC # 01962913
2893 State Hwy 6
Marlin, Texas 76661